                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      LEGALFORCE, INC.,                               Case No. 18-cv-07274-MMC
                                                         Plaintiff,                      ORDER DENYING DEFENDANT'S
                                  8
                                                                                         MOTION TO DISMISS FIRST
                                                   v.                                    AMENDED COMPLAINT
                                  9

                                  10     LEGALZOOM.COM, INC.,                            Re: Dkt. No. 59
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant LegalZoom.com, Inc.'s ("LegalZoom") Motion, filed

                                  14   April 4, 2019, "to Dismiss the First Amended Complaint." Plaintiff LegalForce, Inc.

                                  15   ("Trademarkia")1 has filed opposition, to which LegalZoom has replied.2 Having read and

                                  16   considered the parties' respective written submission, the Court rules as follows.3

                                  17          In the First Amended Complaint ("FAC"), Trademarkia alleges it operates

                                  18   Trademarkia.com, a website providing "trademark watch and monitoring services," and

                                  19   that it has registered the marks "Trademarkia" and "LegalForceTrademarkia" (see FAC

                                  20   ¶¶ 3-4, 9, 16); Trademarkia alleges that LegalZoom, a "competitor[ ]," operates

                                  21

                                  22          1
                                              Plaintiff, both in its First Amended Complaint and its opposition to the instant
                                  23   motion, refers to itself as "Trademarkia," a mark it states it uses to conduct business.
                                              2
                                  24            Trademarkia's request for leave to file a surreply is hereby DENIED, as, contrary
                                       to Trademarkia's assertion, LegalZoom did not raise a new argument in its reply, and, in
                                  25   any event, Trademarkia's proposed surreply is wholly based on factual assertions not set
                                       forth in the FAC. See Monzon v. Southern Wine & Spirits, 834 F. Supp. 2d 934, 941
                                  26   (N.D. Cal. 2011) (holding court may not consider "new facts alleged in a plaintiff's
                                       opposition to a defendant's motion to dismiss," where motion challenges complaint on its
                                  27   face).
                                              3
                                  28              By order filed May 7, 2019, the Court took the matter under submission.
                                  1    LegalZoom.com, a website on which LegalZoom likewise provides "trademark watch and

                                  2    monitoring services" (see FAC ¶ 4). According to Trademarkia, LegalZoom purchased

                                  3    the domain name "LegalZoomTrademarkia.com" in 2012 (see FAC ¶ 47) and, from April

                                  4    2014 through April 2018, "divert[ed] traffic from LegalZoomTrademarkia.com to its

                                  5    website LegalZoom.com" (see FAC ¶¶ 47-48). Based on the above allegations,

                                  6    Trademarkia asserts four Claims for Relief, the First, Second, and Fourth based on

                                  7    trademark infringement, and the Third based on cyberpiracy.

                                  8           Trademarkia's initial complaint, which asserted the same four claims as those

                                  9    asserted in the FAC, was dismissed for lack of standing. Specifically, the Court found

                                  10   Trademarkia failed to plead facts to support a finding that it had suffered some

                                  11   threatened or actual injury as a result of LegalZoom's use of the domain name

                                  12   LegalZoomTrademarkia.com. (See Order, filed March 13, 2019.)
Northern District of California
 United States District Court




                                  13          By the instant motion, LegalZoom argues Trademarkia has not cured the

                                  14   deficiency identified in the Court's prior order, and, alternatively, that Trademarkia's

                                  15   trademark infringement claims are subject to dismissal for failure to state a claim upon

                                  16   which relief can be granted. The Court considers LegalZoom's arguments in turn.

                                  17   A. Standing

                                  18          A plaintiff has standing "when the plaintiff himself has suffered some threatened or

                                  19   actual injury resulting from the putatively illegal action." See Warth v. Seldin, 422 U.S.

                                  20   490, 499 (1975) (internal quotation and citation omitted).

                                  21          As noted, Trademarkia, in its initial complaint, did not allege facts to support

                                  22   standing. In its response to the instant motion, Trademarkia argues it has cured the

                                  23   above-noted deficiency by adding factual allegations pertaining to the parties' "trademark

                                  24   licensing negotiations over the Trademarkia Marks." (See FAC ¶ 35.) In particular,

                                  25   Trademarkia now alleges it offered LegalZoom, in return for $120,000 per month, a

                                  26   license to use the mark Trademarkia on a website to be called "LegalZoom Trademarkia"

                                  27   (see FAC ¶¶ 42-44), that LegalZoom, "[t]hinking that Trademarkia's licensing

                                  28   requirements at $120,000 were too high," ended the licensing negotiations in December
                                                                                     2
                                  1    2011 (see FAC ¶ 46), that six months later LegalZoom purchased the domain name

                                  2    LegalZoomTrademarkia.com without payment to Trademarkia (see FAC ¶¶ 46-47), and

                                  3    that LegalZoom thereafter used said domain (see FAC ¶ 47).

                                  4           Damages in a trademark infringement action can be based on a "hypothetical

                                  5    royalty rate." See Sands, Taylor & Wood v. Quaker Oats Co., 34 F.3d 1340, 1344-45

                                  6    (7th Cir. 1994); see also Boston Professional Hockey Ass'n v. Dallas Cap & Emblem

                                  7    Mfg., Inc., 597 F.2d 71, 76 (5th Cir. 1979) (holding damage award in trademark

                                  8    infringement case properly based on amount defendant would have paid to obtain license

                                  9    to use plaintiff's marks). Although LegalZoom argues the FAC does not include "well-

                                  10   pled facts" to support a finding that Trademarkia is entitled to a licensing fee of $120,000

                                  11   a month (see Def.'s Mot. at 7:17-19; see also id. at 12:21-22 (arguing $120,000 licensing

                                  12   fee is "only a hypothetical pipe dream")), the issue at this stage is whether Trademarkia
Northern District of California
 United States District Court




                                  13   has sufficiently pleaded it incurred an "injury-in-fact," see Maya v. Centex Corp., 658 F.3d

                                  14   1060, 1069 (9th Cir. 2011), not whether it in fact incurred such harm or whether it is in

                                  15   fact entitled to an award in the amount it seeks, see id. at 1068 (holding "threshold

                                  16   question of whether [a] plaintiff has standing . . . is distinct from the merits of his claim").

                                  17          In light of the allegations set forth above, the Court finds Trademarkia has

                                  18   sufficiently alleged its standing to pursue its claims. See, e.g., J & J Sports Productions,

                                  19   Inc., 2013 WL 5347547, at *4 (E.D. Cal. September 23, 2013) (holding plaintiff sufficiently

                                  20   alleged its standing to assert conversion claim, based on allegation defendant used

                                  21   plaintiff's property without payment of "commercial licensing fee").

                                  22          Accordingly, the FAC is not subject to dismissal for failure to sufficiently allege

                                  23   standing.

                                  24   B. Failure to State a Claim

                                  25          LegalZoom argues the First, Second, and Fourth Claims for Relief, all of which are

                                  26   based on the allegation that LegalZoom engaged in trademark infringement when it used

                                  27   //

                                  28   //
                                                                                       3
                                  1    LegalZoomTrademarkia.com, are subject to dismissal for failure to state a claim.4

                                  2           1. Likelihood of Confusion

                                  3           LegalZoom argues the FAC does not include factual allegations sufficient to

                                  4    support a finding that LegalZoom's asserted use of LegalZoomTrademarkia.com has

                                  5    created any likelihood of confusion.

                                  6           "The core element of trademark infringement is whether the defendant's conduct is

                                  7    likely to confuse customers about the source of the products." Multi Time Machine, Inc.

                                  8    v. Amazon.com, Inc., 804 F.3d 930, 933 (9th Cir. 2015) (internal quotation and citation

                                  9    omitted). Here, Trademarkia relies on a theory of "initial interest confusion," see id. at

                                  10   936, specifically, "confusion that creates initial interest in a competitor's product," but is

                                  11   "dispelled before an actual sale occurs," see id. at 936 n.2 (noting "initial interest

                                  12   confusion impermissibly capitalizes on the goodwill associated with a mark and is
Northern District of California
 United States District Court




                                  13   therefore actionable trademark infringement") (internal quotations and citations omitted).5

                                  14          LegalZoom argues the likelihood of any such confusion has not been shown, as

                                  15   there is no allegation that any potential customer ever was exposed to the challenged

                                  16   domain name. In particular, LegalZoom argues, there are no factual allegations to

                                  17   support a finding that LegalZoom promoted LegalZoomTrademarkia.com or that any

                                  18   customer visited such domain. As set forth below, the Court disagrees.

                                  19          Trademarkia now alleges that LegalZoom utilized an "Affiliate program" through

                                  20   which LegalZoom advertised the services provided at LegalZoomTrademarkia.com. (See

                                  21   FAC ¶¶ 19, 25). In particular, Trademarkia alleges, LegalZoom has a number of

                                  22   "affiliates," namely, entities and individuals who have "blogs," "community newsletters," or

                                  23   other types of websites (see FAC ¶ 19), who "promote" on those sites "LegalZoom

                                  24
                                              4
                                  25           LegalZoom does not contend the Third Claim for Relief, by which Trademarkia
                                       alleges a claim for cyberpiracy, is subject to dismissal for failure to state a claim.
                                  26          5
                                              In this instance, it would appear unlikely that the allegedly "divert[ed]" customers
                                  27   (see FAC ¶ 47) would, after viewing LegalZoom's website, believe LegalZoom.com is
                                       sponsored by or otherwise associated with Trademarkia. The FAC does not allege, for
                                  28   example, that LegalZoom's website makes any reference to Trademarkia or its products.

                                                                                      4
                                  1    products using banner ads or text links" directly connecting to LegalZoom.com (see FAC

                                  2    ¶¶ 19, 25), and who receive a "commission" from LegalZoom "[e]ach time a visitor clicks

                                  3    on a LegalZoom link on [an affiliate's] website and completes a purchase" (see FAC Ex.

                                  4    H).

                                  5           Trademarkia further alleges that "millions of visitors" have viewed affiliate websites

                                  6    that displayed such advertisements (see FAC ¶ 25), and that "[m]any of [the affiliates]

                                  7    have visitors who know of the Trademarkia brand" (see FAC ¶ 23), in that "Trademarkia

                                  8    Marks" have been "widely recognized by the general public . . . as a trusted leading news

                                  9    source for any new trademarks filed by celebrities, sports teams, musicians, politicians,

                                  10   or big corporations" (see FAC ¶ 54).

                                  11          Given the above allegations, a reasonable inference can be drawn that a visitor to

                                  12   an affiliate's website, upon viewing an advertisement for LegalZoomTrademarkia.com,
Northern District of California
 United States District Court




                                  13   would likely believe such advertisement was for services associated with Trademarkia.

                                  14   See, e.g., San Diego Comic Convention v. Dan Farr Productions, 336 F. Supp. 2d 1191,

                                  15   1201 (S.D. Cal. 2018) (holding, where plaintiff and defendant operated competing events,

                                  16   defendant created "consumer confusion" when it included plaintiff's trademark in domain

                                  17   name defendant used to "direct[ ], steer[ ], and point[ ]" customers to defendant's event).

                                  18          Accordingly, Trademarkia's infringement claims are not subject to dismissal for

                                  19   failure to sufficiently allege a likelihood of confusion.

                                  20          2. Award Based on Unjust Enrichment

                                  21          LegalZoom next argues Trademarkia has failed to plead facts to support a finding

                                  22   that, if LegalZoom is found liable for trademark infringement, Trademarkia would be

                                  23   entitled to an award based on a theory of unjust enrichment.

                                  24          Upon a showing of trademark infringement, a plaintiff, "subject to equitable

                                  25   principles," may seek an award of damages as a remedy. See Lindy Pen Co. v. Bic Pen

                                  26   Corp., 982 F.2d 1400, 1407 (9th Cir. 1993). "Because proof of actual damage is often

                                  27   difficult, a court may award damages based on [a] defendant's profits on the theory of

                                  28   unjust enrichment." Id. Where a plaintiff seeks such a remedy, "[t]he plaintiff has only
                                                                                       5
                                  1    the burden of establishing the defendant's gross profits from the infringing activity with

                                  2    reasonable certainty," and, if it meets such burden, the defendant "bears the burden of

                                  3    showing which, if any, of its total sales are not attributable to the infringing activity, and,

                                  4    additionally, any permissible deductions for overhead." Id. at 1408.

                                  5           Here, Trademarkia alleges it is entitled to "all profits derived by LegalZoom from its

                                  6    illegal acts complained of [in the FAC]" (see FAC, Req. for Relief ¶ H), a claim

                                  7    LegalZoom challenges. In particular, LegalZoom contends Trademarkia has failed to

                                  8    allege any facts to support a finding that LegalZoom received any benefit from its use of

                                  9    LegalZoomTrademarkia.com or that any benefit it may have received caused harm to

                                  10   Trademarkia, and, consequently, Trademarkia is not entitled to seek an award based on

                                  11   a theory of unjust enrichment.6 The Court, however, finds the factual allegations set forth

                                  12   above are sufficient to support a finding that LegalZoom's affiliates, at LegalZoom's
Northern District of California
 United States District Court




                                  13   request, published advertisements for LegalZoomTrademarkia.com, that some viewers of

                                  14   those advertisements were familiar with Trademarkia and clicked on them believing

                                  15   LegalZoomTrademarkia.com was associated with Trademarkia, that those viewers were

                                  16   then redirected to LegalZoom.com, and that some number of them then completed

                                  17   purchases from LegalZoom.com.

                                  18          Accordingly, Trademarkia's request for an award in the form of LegalZoom's

                                  19   profits, based on a theory of unjust enrichment, is not subject to dismissal.

                                  20          C. Rule 9(b)

                                  21          LegalZoom argues that the Second Claim for Relief, which alleges trademark

                                  22   infringement in violation of 15 U.S.C. § 1125(a), is subject to the heightened pleading

                                  23

                                  24          6
                                               Although two of Trademarkia's trademark infringement claims are brought under
                                  25   federal statutes (see FAC at 21:10-11, 26:26-27), LegalZoom, in support of the above
                                       argument, relies solely on district court cases analyzing unjust enrichment claims brought
                                  26   under California law. See, e.g., Pirozzi v. Apple Inc., 913 F. Supp. 2d 840, 852 (N.D. Cal.
                                       2012) (holding, "[t]o state a claim for unjust enrichment," plaintiff must allege "receipt of a
                                  27   benefit and unjust retention of the benefit at the expense of another"). For purposes of
                                       the instant motion, the Court assumes, as does Trademarkia, such authority sets forth
                                  28   the requisite showing for all three of Trademarkia's infringement claims.

                                                                                       6
                                  1    requirements of Rule 9(b) of the Federal Rules of Civil Procedure, and that such

                                  2    requirements have not been met. See Fed. R. Civ. P. 9(b) (providing plaintiff "alleging

                                  3    fraud" must "state with particularity the circumstances constituting fraud").

                                  4           In support of its argument, LegalZoom cites paragraphs 112 and 113 of the FAC,

                                  5    in which Trademarkia alleges, respectively, that LegalZoom's act of "register[ing]

                                  6    LegalZoomTrademarkia.com" was "calculated to deceive consumers" (see FAC ¶ 112)

                                  7    and that "LegalZoom intentionally misleads consumers into thinking that they are going to

                                  8    Trademarkia's website when they enter LegalZoomTrademarkia.com" (see FAC ¶ 113).

                                  9           As Trademarkia points out, however, the above-referenced paragraphs are not

                                  10   asserted in support of the Second Claim for Relief, but, rather, in support of the Third

                                  11   Claim for Relief, a claim alleging cyberpiracy, as to which, as noted, LegalZoom has not

                                  12   sought dismissal for failure to state a claim.
Northern District of California
 United States District Court




                                  13          Accordingly, the Second Claim for Relief is not subject to dismissal for failure to

                                  14   comply with Rule 9(b).

                                  15          D. Statutory Standing

                                  16          Lastly, LegalZoom argues the Second Claim for Relief is subject to dismissal for

                                  17   failure to sufficiently allege "statutory standing." (See Def.'s Mot. at 24:1.)

                                  18          In Lexmark Int'l, Inc. v. Static Control Components, Inc., 572 U.S. 118 (2014), the

                                  19   Supreme Court, noting § 1125(a) creates two "bases of liability," specifically, "false

                                  20   association"7 and "false advertising," see id. at 122, held, "to come within the zone of

                                  21   interests in a suit for false advertising under § 1125(a), a plaintiff must allege an injury to

                                  22   a commercial interest in reputation or sales," see id. at 131-132. Assuming, arguendo,

                                  23   such requirement applies equally in a § 1125(a) suit alleging, as here, false association,

                                  24   see, e.g., Ahmed v. Hosting.com, 28 F. Supp. 3d 82, 90 (D. Mass. 2014) ("assum[ing]

                                  25   without deciding that Lexmark applies in false association claims"), the Court finds such

                                  26
                                  27          7
                                               A claim "alleg[ing] the misuse of a trademark" is a "type of false association
                                  28   claim." See Waits v. Frito-Lay, Inc., 978 F.2d 1093, 1110 (9th Cir. 1992)

                                                                                        7
                                  1    requirement has been met. As noted, Trademarkia and LegalZoom are alleged to be

                                  2    competitors that provide "trademark watch and monitoring services" (see FAC ¶¶ 3-4),

                                  3    and, contrary to LegalZoom's argument, the Court finds, based on the allegations

                                  4    discussed in detail earlier herein, Trademarkia has sufficiently alleged an injury to a

                                  5    commercial interest, namely, an interest in sales of its services.

                                  6           Accordingly, the Second Claim for Relief is not subject to dismissal for failure to

                                  7    sufficiently allege statutory standing.

                                  8                                              CONCLUSION

                                  9           For the reasons stated, LegalZoom's motion to dismiss is hereby DENIED.

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: May 13, 2019
Northern District of California
 United States District Court




                                                                                               MAXINE M. CHESNEY
                                  13                                                           United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     8
